Title: To George Washington from Nathanael Greene, 12 September 1780
From: Greene, Nathanael
To: Washington, George


                        
                            Sir,
                            Camp Sepr 12th 1780
                        
                        I have taken into consideration, as far as my health would permit, the several matters stated to the General
                            Officers in the Council held the 6th Inst.; and am of opinion that as the second division of the French fleet has not
                            arrived and there being little probability that it will be here in season to attempt any thing to the Northward, it would
                            be a folly to persevere further upon our original plan of operations laid down for the campaign.
                        The very great deficiency in our own preparations of men, provisions, and stores of every kind, for an attempt
                            upon New York, furnishes a stronger argument for changing our plan of operations. It is unnecessary to search for the
                            causes of these deficiencies. Whether they originate from a want of ability or inclination the effect is the same. It is
                            sufficient, that we know more powerfull arguments cannot be offered to the people, than has been to draw forth either men,
                            or supplies of any kind. Nevertheless should a large reinforcement arrive immediately from the West Indies, it would be
                            our duty to attempt a cooperation but I confess I doubt of it’s success while the business of Finance, and the supplies of
                            provision are upon so disagreeable a footing.
                        Three objects claim our attention in the state of affairs, which your Excellency has laid before us. The
                            force necessary to be kept in this quarter; an expedition into Canada and the situation of the southern States. The first
                            is the great object the other two are to be considered only as appendages. It is a difficult point to determine how to
                            employ our force, their time of service is so short, and their future establishment so uncertain. Our prospects of
                            provision and pay are still more distressing & disagreeable. Our present collective strength here upon a
                            continental establishment is equal to that of the Enemy, but will be soon rendered greatly inferior, by the expiration of
                            the time of service for which the troops are engaged. Was the whole to be continued through the winter, and the Enemies
                            force to remain the same as it is in New York, divided as ours must be for the winter cantonments, it would be barely
                            sufficient for their own safety and for the security of the fortifications in the High lands, and for covering the
                            Country, and protecting the inhabitants against the ravages of small parties of the Enemy. But as this force will be
                            diminished near or quite one half by and by; detaching from it for any purpose will be hazardous, and may be ruinous;
                            except such a small party as Major Lee’s horse and foot. They may be detached to the southward and would be usefull. Could
                            there be a junction formed of a part, or whole of the French force at New port, and measures taken to recruit this Army
                            for the war; detachments might be made with a degree of safety, and not without; unless the Enemy detach before us.
                            Whether there is a probability of the French forces forming a junction with us, or whether there are any measures likely to
                            take place for recruiting this Army your Excellency can best judge. The french fleet might be safe in Boston harbour
                            without their land force, and I believe they might also be safe in Providence river; but they are the best judge to what
                            force, and what place is necessary for their own security Should the enemy detach largely from New York to the Southward
                            it may lay us under the necessity of detaching also; or it may open new prospects with respect to prosecuting our original
                            plan of operations; especially if a reinforcement should arrive from the West Indies to join the French Army.
                        From all the intelligence coming from Canada there appears a favourable disposition among the inhabitants for
                            our undertaking an expedition into that Country. But to undertake it with troops whose time of service will expire before
                            the business is compleated will be a folly; and besides this objection, we have not provisions & Stores necessary
                            for such an attempt. However should there be no offensive operations to the Southward an expedition might be made into
                            Canada in the winter and for this purpose I would direct magazines of provisions and forage to be laid up at Albany and
                            Coos.
                        What I would recommend with respect to our Southern affairs would be, to levy an Army in that Country for the
                            War, if possible, and act upon the defensive. If great bodies of Militia are kept in the field the Country will soon
                            become incapable of making any opposition. I would not employ a larger force than is necessary to secure great objects;
                            and tho’ this may not be so popular for the General, it will be more salutory for the people.
                        When any offensive operations are undertaken for the reduction of Charles Town there must be a naval force to
                            give it success. To attempt any thing without it will only be attended with disappointment and disgrace. Every account
                            agreeing that the Country from it’s own resources is unequal to the support of an Army sufficient for the reduction of
                            Charlestown, and the expulsion of the Enemy. Nor can I persuade myself, that the same people who could not protect
                            themselves after having sufficient time to collect their force, can ever bring into the field an Army sufficient to expel
                            the Enemy; unless the Enemy should greatly diminish their strength; which is by no means the case in that quarter.
                        When our Allies furnish a naval force and we are in a condition to detach a land force to act in conjunction
                            with those of our Ally and which joined by those in the southern States will be sufficient to reduce the garrison at
                            Charles Town, then I would undertake offensive operations and not before: Provisions and Stores necessary for the support
                            of the Army may go under convoy of the Fleet. Untill then I am persuaded all our efforts to regain possession of that
                            Country will be fruitless and ineffectual, and the more we attempt it the greater will be our distress in that quarter.
                            Nothing but regular troops should be employed in a Country where provisions and stores are so difficult to provide as they
                            are to the Southward and as double their number of militia will not give equal security to the Country. I am with great
                            respect Your Excellency’s Most Obedient Humble Servant 
                        
                            Nath. Greene
                            M. General
                        
                    